Order                                                         Michigan Supreme Court
                                                                    Lansing, Michigan

  July 18, 2019                                                    Bridget M. McCormack,
                                                                                 Chief Justice

                                                                        David F. Viviano,
                                                                        Chief Justice Pro Tem
  159660-1(73)
                                                                      Stephen J. Markman
                                                                           Brian K. Zahra
                                                                     Richard H. Bernstein
  WALTER SAKOWSKI, as Conservator for                                Elizabeth T. Clement
  MAEGAN TURNER,                                                     Megan K. Cavanagh,
           Plaintiff,                                                                 Justices
  and
  RIVERVIEW MACOMB HOME &
  ATTENDANT CARE, LLC,
           Intervening Plaintiff,
                                               SC: 159660
  v                                            COA: 339624
                                               Wayne CC: 16-002031-NF
  FARMERS INSURANCE EXCHANGE,
           Defendant/Cross-Plaintiff/Cross-
           Defendant-Appellee,
  and
  ENTERPRISE LEASING CORPORATION OF
  DETROIT, LLC, and EAN HOLDINGS, LLC,
            Defendants/Cross-Defendants-
            Appellants,
  and
  ESTATE OF JASON PUCKETT, by GARY
  DUANE RUPP, Personal Representative,
            Defendant/Cross-Plaintiff,
  and
  PATSY VILLNEFF and TAMERA HARPER,
             Defendants/Cross-Defendants.
  _________________________________________
  JONTE EVERSON,
           Plaintiff,
                                               SC: 159661
  v                                            COA: 339815
                                               Washtenaw CC: 16-000359-NF
  FARMERS INSURANCE EXCHANGE,
           Defendant/Third-Party Plaintiff-
           Appellee,
  and
  ENTERPRISE LEASING COMPANY,
           Third-Party Defendant-Appellant.

  _________________________________________/
                                                                                                              2

        On order of the Chief Justice, the motion of appellants Enterprise Leasing
Corporation of Detroit, LLC, EAN Holdings, LLC, and Enterprise Leasing Company to
extend the time for filing their reply is GRANTED. The reply will be accepted as timely
filed if submitted on or before July 30, 2019.




                        I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                  foregoing is a true and complete copy of the order entered at the direction of the Court.
                                July 18, 2019

                                                                            Clerk